Exhibit 10.3

IWAVE 1 Confidential

I Dated: 1st of August 2013





 

 

[image481.jpg]



 

MESSAGING SERVICES AGREEMENT

IWave, Inc.

| TelUPay (Philippines) Inc.



©

2013 IWave





 



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





 

This Messaging Services Agreement

(the "Agreement")



dated the 1st August 2013.

is made and entered into between

IWave Inc.

, a Company registered in Philippines and whose registered office is situated at
9/F Philippine AXA Life Centre, 1286 Sen. Gil J. Puyat Avenue, 1200 Makati City,
Philippines, duly represented by Mr. Cezar P. Gaon, President & COO, hereinafter
referred to as "IWave",





and



TelUPay (Philippines), Inc., a company registered in the Philippines and whose
registered office is at 6th Floor, King

's Court II Building, 2129 Chino Roces Avenue corner Dela Rosa Street, Makati
City, Philippines and duly represented by Rosariot D. Carrillo hereinafter
referred to as "CLIENT", and together with IWave, the "PARTIES"





Whereas

(A)   IWave represents INFOBIP, a company which runs the business of
international messaging services

(B)   CLIENT intends to avail such messaging services from IWave



Now therefore, the PARTIES hereby agree as follows:



--------------------------------------------------------------------------------





[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.



1.        DEFINITIONS

In this Agreement, unless the context otherwise requires, the following
definitions shall apply:

"

Affiliate(s)" means (i) subsidiary or parent company of the Party to this
Agreement, or (ii) any other entity whose assets are linked with either Party to
this Agreement, or (iii) any entity controlled or controlling either Party to
this Agreement. or (iv) any entity directly or indirectly controlled or
controlling any subsidiary or parent company of either Party to this Agreement.
For these purposes, an entity shall be treated as being controlled by another if
that other entity has fifty per-cent (50%) or more of votes in such entity, is
able to direct its affairs and/or to control the composition of its board of
directors or equivalent body;



"

Agreement" means this Messaging Services Agreement, the Addenda and Schedules
set forth in this Messaging Service Agreement, attached hereto and made a part
hereof, and any subsequent Addenda, Schedules, or Service Order Forms executed
by the Parties, as such may be amended from time to time by written agreement
between the Parties;



"

Chargeable Event" means SM$ sent by CLIENT to IWAVE which is subject to
Successful Submit by IWAVE to destination Network Operator;



"

CLIENT Content" means any information, data, or messages provided to IWAVE by or
on behalf of the CLIENT, any Third Party Provider. or an End-User using CLIENT
Services for transmission by IWAVE to a Network Operator;



"

CLIENT Covered Claim" has the meaning as defined in Section 16 hereof;



"

CLIENT Services" means the service(s) operated by CLIENT for distributing or
sending CLIENT Content to End-Users; "Commencement Date" means the date when
this Agreement is signed by and becomes binding on the parties; "Disclosing
Party" means as set out in Section 9 hereof;



"

Dispute Notification" means the notification of dispute regarding the invoiced
amounts given by the CLIENT to IWAVE in accordance with Clause 4.5 hereof;



"

Due Charges" means the undisputed portion of the payment owed by the CLIENT to
IWAVE for the services rendered under this Agreement as described in detail in
Section 4 hereof;



"

End-User" means any customer of the CLIENT who uses CLIENT Services in order to
receive CLIENT Content;



"

IWAVE Charges" means amount payable by CLIENT to IWAVE for use of IWAVE Services
as described in details in Schedule 1 to this Agreement;



"

IWAVE Data" means data which is provided or generated in the course of provision
of IWAVE Services;



"

IWAVE Rights" means all Intellectual Property Rights owned by or licensed to
IWAVE prior to or after the Commencement Date, including but not limited to
those Intellectual Property Rights involved in any aspect of IWave Services,
Platform or any device, software or data used in connection therewith, including
without limitation the IWAVE Data;



"

IWAVE Services" means mobile infrastructure services and/or other services
provided by IWAVE to the CLIENT as expressly described in Schedule 3 hereof
("Service Description") and each Service Addenda attached hereto or mutually
executed by the Parties;



Page 2



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





"

Intellectual Property Rights" means all copyright (including but not limited to
rights in computer software), patents, trademarks, trade names, trade secrets,
registered and unregistered design rights, database rights and topography
rights. all rights to bring an action for passing off, any other similar form of
intellectual property or proprietary rights, statutory or otherwise, whether
registerable or not and shall include applications for any of them, all rights
to apply for protection in respect of any of the above rights and all other
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world;



"

Messaging Transaction" or "SMS" means the short text message sent to and from
'telephones which text comprises words or numbers or an alphanumeric combination
up to one hundred and sixty (160) characters;



"

MT" or "Mobile Terminated" shall mean the short text message sent by IWAVE from
the Platform to a Network Operator's mobile network and finally to End-Users
telephone devices which text comprises words or numbers or an alphanumeric
combination up to one hundred and sixty (160) characters;



"

Network Operator" means any company operating a GSM-based mobile telephony
network, offering mobile telephony services to its subscriber base;



"

Network Operator Change" means any change in the services, prices, conditions or
terms for services provided to IWAVE or the CLIENT by a Network Operator;



"

Operator Network" means the infrastructure, software and hardware enabling a
Network Operator to support wireless communications between and among its
subscribers and third parties;



"

Platform" means the mobile application services platform and any associated
systems, network connections and interfacing capabilities, owned and operated by
IWAVE or by suppliers or partners of IWAVE which is used to provide IWave
Services;



"

Prepaid Charge" if applicable, means an amount payable by CLIENT to IWAVE in
advance of IWAVE performing IWAVE Services for which IWAVE Charges are
applicable, as set forth in any Addenda or Schedule hereof;



"

Privacy Laws" has the meaning as set-out in Clause 6.2 hereof;



"

Proprietary Information" has the meaning as given in Section 9 hereof;



"

Protocol Specification" means the protocols to be used by the CLIENT in order to
access IWAVE Services, as the CLIENT shall be notified by IWAVE from time to
time;



"

Receiving Party" means as set out in Section 9 hereof;



"

Service Interface" means the method to be used by the CLIENT to connect to the
Platform;



"

Service Level Agreement" or "SLA" means an Addendum attached hereto or mutually
executed by the Parties and attached to and made a part of this Agreement,
specifying IWAVE Services to be provided to CLIENT;



"

Schedule" means the schedule(s) attached to this Agreement from time to time by
mutual agreement of the Parties that (i) describes the Services; (ii) details
fees and charges for the Services and administration costs related thereto, and
(iii) any other terms and conditions or Addendum relevant to matters
contemplated by this Agreement;



"

Service Specifications" means IWave documentation detailing the features of
IWAVE Services; "SPAM SMS" has the meaning as given in Clause 6.3 hereof;



"

SPAM SMS" has the meaning as given in Clause 6.3 hereof;



Page 3



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





"

Successful Submit" means IWave accepts the SMS sent from the CLIENT and validate
the SMS before submitting SMS for onward routing. IWAVE shall return Successful
Submit to the CLIENT to register SMS has been successfully submitted for routing
SMS which does not pass IWAVE's validation tests are rejected and error message
returned to the CLIENT and SMS not charged;



"

Taxes" means any federal, state, local or foreign government tax, fee, duty,
surcharge, or other tax-like charge that is required or permitted by applicable
law to be collected from the CLIENT by IWAVE for the rendered IWave Services;



"

Term" means the duration of this Agreement, as set forth in Section 3 of this
Agreement;



"

Third Party" means any and all persons or entities not a Party to this
Agreement;



"

Third Party Provider" means any Third Party that has entered into an agreement
with CLIENT to provide any or all of the CLIENT Services.



2.

        SCOPE OF AGREEMENT



2.1

        At the request of CLIENT, IWave has agreed to provide CLIENT with the
IWave Services, subject to and based upon the terms and conditions contained
hereunder.



2.2

        IWave shall notify the CLIENT in writing of Network Operator Change
within 48 hours from IWAVE's notification by the Network Operator of the Network
Operator Change.



3.

        TERM AND TERMINATION



3.1

        This Agreement shall become effective on Commencement Date and shall,
unless sooner terminated as provided below or extended as provided for in Item
3.2, remain in effect for twelve (12) months after the Commencement Date.



3.2

        This Agreement shall automatically and continuously be renewed for a
successive twelve (12) months period, unless either Party provides written
notice of termination at least thirty (30) days prior to the expiration of the
term mentioned above in Clause 3.1 or any of the successive periods following
thereon.



3.3

        Either Party may terminate this Agreement upon written notice to the
other Party:



3.3.1

        Immediately, in the event the other Party becomes insolvent, files a
petition for bankruptcy or makes an assignment for the benefit of its creditors;



3.3.2

        Immediately, if either Party materially breaches its obligations under
this Agreement and if curable, fails to cure the breach within three (3) days
after receiving written notice.



3.4

        CLIENT shall be entitled to terminate in writing this Agreement



3.4.1

        If IWAVE purports to amend this Agreement unilaterally, provided that
such notice of termination is provided to IWave no later than fourteen (14) days
from the date on which CLIENT is notified of the projected amendment.



3.5

        IWAVE shall have the right- at its sole discretion- to terminate this
Agreement immediately by providing the CLIENT with as much prior notice as
reasonably practicable in the event that:



3.5.1

        One or more of the Network Operators upon which the provision of IWave
Services hereunder is dependent terminates its provision of services to IWave
and no other network operator is available to provide the IWave Services; or



Page 4



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





3.5.2

        Any modification to IWAVE's existing Network Operator contracts, to the
Mobile Marketing Association Code of Conduct. or any change in all applicable
foreign, federal, state, and local laws, rules and regulations as they may be
amended from time to time, which makes the rendering of IWave Services illegal
or contrary to a law, regulation, or the Mobile Marketing Association Code of
Conduct



4.

        PRICE, PAYMENT AND SERVICES



4.1

        All payments by CLIENT to IWave in respect of the IWave Services shall
be made in accordance with terms set out in this Section 4 and Schedule 1
hereof.



4.2

        Payments shall be made based on the monthly statement of the logs
generated from IWAVE's data which indicate the volume of CLIENT Content
successfully submitted to IWave Platform for the delivery to the End-Users.



4.3

        The invoice and/or statement set forth in Schedule 1 which will be paid
by the CLIENT shall include the following amounts:



4.3.1

        All charges and fees relating to such payments (including, without
limitation, those levied by the paying and payee bank or other financial
institutions); and



4.3.2

        Any applicable Taxes, which shall be paid in addition at the rate and in
the manner required by law.



Upon payment of relevant taxes proof thereof shall be furnished the CLIENT
within 5 days from payment thereof without need of demand.

4.4

        Suspension for non-payment. In the event that Due Charges have not been
paid by the CLIENT, then IWAVE shall after written notice to the CLIENT be
titled to suspend (i.e. stop) the rendering of IWave Services until full due
payment has been made by the CLIENT. There shall be no suspension of services in
case there is a dispute involving Section 4.3 and the same has not been resolved
as provided for in Section 4.6.



4.5        Late Payment Charge. In the event that any undisputed amount due
under this Agreement is not paid on the due date for payment and no notice of
dispute is sent by CLIENT, IWAVE will notify the CLIENT of such delay in payment
and shall be entitled to charge a late payment charge of one per cent (1%)
monthly or twelve per cent (12%) annually from the date due or from any extended
grace period given until such amount is paid.

4.6        Dispute Notification and Resolution. The Parties agree to the dispute
resolution procedures as follows:

In the event the CLIENT disputes in good faith any "portion of IWAVE's invoice,
the CLIENT may withhold payment for such amounts until the dispute is resolved
as stipulated herein., However it must pay all undisputed amounts on the due
date or within the grace period given by IWAVE if any. CLIENT shall inform IWAVE
of the dispute within seven (7) days from the date of receipt of the invoice
("Dispute Notification").

The Parties will exercise reasonable efforts to resolve the dispute within
thirty (30) days from the date of the Dispute Notification. In the event that
the Parties are not successful in resolving the dispute pursuant to this
provision, the parties are entitled to refer such dispute to a court of
competent jurisdiction under Section 13 hereof.

5.        OBLIGATIONS OF THE CLIENT

5.1        CLIENT represents and warrants to IWAVE that:

Page 5



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





5.1.1

        It has the power and authority to enter into this Agreement and to
perform its obligations hereunder, including providing the CLIENT Content in the
manner described in this Agreement;



5.1.2

        It is under no contractual or other legal obligation, which shall in any
way interfere with its full, prompt and complete performance of its obligations
hereunder;



5.1.3

        None of the CLIENT Content, the Client Services or the provision of the
IWAVE Services contravene any applicable law, regulation or code;



5.1.4

        It will assist in the compliance by any of its agents, subcontractors,
Third Party Providers or Affiliates (and their employees, agents or
representatives), with all applicable laws, regulations and codes relevant to
the CLIENT Content, CLIENT Services and IWAVE Services; and



5.1.5

        It will not use IWAVE Services in a way which is fraudulent, unlawful or
unauthorized.



5.2

        CLIENT shall conform to the Protocol Specification for the relevant
Service Interface as provided to CLIENT by IWAVE.



5.3

        CLIENT shall connect only to the Service Interface specified for CLIENT
by IWAVE using only the names and passwords provided to CLIENT by IWAVE.



5.4

        CLIENT shall designate in Schedule 2 CLIENT employees who will act as
technical, financial and commercial coordinators and IWAVE's contact points in
order to coordinate the delivery of the IWAVE Services, and inform IWAVE in
writing of any future changes to such coordinators.



5.5

        CLIENT shall ensure that the coordinators specified in Schedule 2 and
each member of the CLIENT personnel (including employees and contractors) follow
the service administration and fault reporting procedures provided to CLIENT by
IWAVE.



5.6

        CLIENT shall supply complete and accurate instructions and information
to IWAVE, sufficient for the performance of the IWAVE Services, in accordance
with such timescales as IWAVE may reasonably require.



5.7

        CLIENT shall provide all reasonable assistance to IWAVE, including
providing copies of relevant documentation, books and records, in connection
with CLIENT or IWAVE's compliance with any requirements or conditions which are
at any time imposed by any law and/or governmental or other relevant state
authority and which are applicable to or affect the CLIENT Services, CLIENT
Content and/or IWAVE Services.



5.8

        CLIENT shall provide any governmental or other relevant state authority
or IWAVE (free of any charge) with such information or material relating to the
CLIENT Services or a future CLIENT Service as any Governmental Body may
reasonably request in order to carry out any investigation in connection with
(i) the CLIENT Services or (ii) CLIENT's relationship with IWAVE or with a Third
Party Provider.



5.9

        CLIENT shall be solely responsible for its Third Party Providers and
subcontractors and their compliance with the terms of this Agreement. CLIENT
agrees that IWAVE shall not be responsible for making any payments to any Third
Party Provider or CLIENT subcontractor.



6.

        MESSAGE CONTENTS AND ANTI SPAMMING POLICY



6.1

        CLIENT will be solely responsible for any legal liability arising out of
or relating to the CLIENT Content and CLIENT Services (whether transmitted on
its own or on any Third Party's behalf). If IWAVE is notified or otherwise
becomes aware of CLIENT Content which violates the requirements of this
Agreement, IWAVE may (but shall not be required to) investigate the allegation
and determine, in its sole discretion, whether to remove or to request removal
of such CLIENT Content from the CLIENT Services. If CLIENT refuses such request,
IWAVE may (but shall not be required to), in its sole discretion immediately
block CLIENT Content, suspend CLIENT Services, or terminate this Agreement.
IWAVE shall not be liable for any damages (including any consequential loss)
incurred by CLIENT because of any action taken in accordance with this Section
6, unless there is fault or negligence on the part of IWAVE, its employees,
agents or authorized representative.



Page 6



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





6.2

        CLIENT shall ensure that its collection, access, use and disclosure of
End-User information comply with all applicable foreign, federal, state, and
local laws, rules and regulations as they may be amended from time to time, laws
governing marketing by telephone, direct mail, email, wireless text messaging,
fax, and any other mode of communication (collectively, "Privacy Laws"). CLIENT
shall at all times perform its obligations hereunder and make the CLIENT
Services and CLIENT Content available in compliance with and in such a manner as
not to cause IWAVE to be in material violation of any applicable laws or
regulations, including any Privacy Laws.



6.3

        CLIENT agrees that CLIENT and its Third Party Providers will not offer
or provide CLIENT Services, or use IWAVE Services in a way, that (collectively
"SPAM SMS"):



6.3.1

        Transmit or allow to be transmitted any CLIENT Content that violates the
requirements of any Network Operator through which CLIENT Content is
transmitted;



6.3.2

        Transmit or allow to be transmitted any CLIENT Content that is false,
inaccurate, misleading, unlawful, harmful, threatening. abusive, harassing,
tortuous, defamatory, vulgar, obscene, invasive of another's privacy, hateful,
or racially, ethnically, or otherwise objectionable;



6.3.3

        Transmit or allow to be transmitted any CLIENT Content that harms minors
in any way;



6.3.4

        Transmit or allow to be transmitted any CLIENT Content that it does not
have a right to make available under any law or under contractual or fiduciary
relationships;



6.3.5

        Transmit or allow to be transmitted any CLIENT Content that infringes
any patent, trademark. trade secret, copyright, or other proprietary rights or
rights of publicity or privacy of any party;



6.3.6

        Utilize any unsolicited or unauthorized advertising, promotional
materials, "junk mail", "spam", or any other forms of solicitation;



6.3.7

        Violate any codes or standards of practice published or endorsed by the
GSMA Association or the Mobile Marketing Association;



6.3.8

        Interfere with or disrupt IWAVE Services or servers or Network Operator
networks connected to the IWAVE Services, or disobey any requirements,
procedures, policies, or regulations of networks connected to IWAVE Services;



6.3.9

        Transmit or utilize any (a) viruses, worms, Trojan horses, or other code
that might disrupt, disable, harm, erase memory, or otherwise impede the
operation, features, or functionality of any software, firmware, hardware,
wireless device, computer system or network, (b) traps, time bombs, or other
code that would disable any software based on the elapsing of a period of time,
advancement to a particular date or other numeral, (c) code that would permit
any third party to interfere with or surreptitiously access any End-User
personal information, or (d) content that causes disablement or impairment of
IWAVE or Network Operator services or equipment.



Page 7



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





6.3.10

        Intentionally or unintentionally violate any applicable local, state,
national or international law. or any regulations having the force of law;



6.3.11

        Collect or store personal data about End-Users in connection with the
prohibited conduct and activities set forth hereinabove.



6.4

        Upon written request from IWAVE, CLIENT shall as soon as practicable,
with reasonable detail provide:



6.4.1

        Certification of compliance with this Section 6 by the CLIENT, and



6.4.2

        Volume forecasts for use of IWAVE Services, anticipated CLIENT support
information and such other relevant information that IWAVE may reasonably
request concerning future CLIENT Services (provided that any forecasts given
will not be contractually binding and/or oblige the CLIENT to purchase and/or
order IWave Services).



6.5

        The Parties agree to work together in good faith to establish CLIENT
Services and IWave Services.



7.

        SUSPENSION OF SERVICES



7.1

        IWave may- in its sole discretion but for justifiable grounds- suspend
the rendering of any or all of the IWave Services at any time in the event that:



7.1.1

        It is required to do so by law;



7.1.2

        IWAVE is entitled to terminate this Agreement as provided under Section
3 hereto;



7.1.3

        IWAVE is obliged or advised to comply with an order, instruction,
directive or request of a governmental be other relevant state authority or
Network Operator which necessitates that it does so, in the judgment of IWAVE.
IWave shall notify the CLIENT of the reasons for such suspension within 24 hours
from the receipt of such order, instruction, directive or request.



7.1.4

        IWAVE has reason to believe that the CLIENT is in breach of any of its
obligations under this Agreement;



7.1.5

        One or more of the Network Operators upon which the provision of IWAVE
Services hereunder is dependent suspends its provision of those services to
IWAVE; or



7.1.6

        Subject to Section 4 hereto any payment due to IWave hereunder is not
paid after the due date for payment.



7.2

        IWAVE has no obligation to review or filter CLIENT Content, however, the
CLIENT agrees that IWAVE and Network Operators shall have the right to access
and review CLIENT Content transmitted through the IWAVE Services as necessary to
identify a potential breach of the terms of this Agreement, including Section 6
hereto. To the extent that IWAVE discovers an actual or potential breach. IWave
may suspend its Services to CLIENT for as long as it deems necessary, in its
sole discretion, to ensure compliance with this Agreement by CLIENT. Any CLIENT
Content viewed by IWave in accordance with this Section 7 will be kept
confidential.



Page 8



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





7.3

        Where IWAVE determines in its discretion it is practicable to do so,
then IWAVE shall put into effect any such suspension only in respect of those
CLIENT Services which are affected by the matters referred to in this Section 7.
IWAVE shall notify CLIENT within 12 hours from the occurrence of any of the
events stated under Section 7 of any impending suspension of the CLIENT Services
affected under this Agreement.



7.4

        Should CLIENT's account utilized in the provision of IWAVE Service be
inactive through a period of 6 (six) months it remains in IWAVE's discretion to
suspend IWAVE Services to the CLIENT. Absence of any Chargeable Events through
the period of 6 (six) months shall be considered as inactivity subject to
suspension.



CLIENT can reactivate its account with a request to IWAVE sent 3 (three) working
days prior to required reactivation.

8.

        IWAVE SUPPORT, SYSTEM, MAINTENANCE



8.1

        IWave shall provide the username and the password required to use IWAVE
Services to the CLIENT.



8.2

        IWave shall use commercially reasonable efforts to make its appropriate
technical personnel available to the CLIENT in order to assist the latter as
needed to resolve any network problem within the targeted resolution period.



8.3

        All problems reported shall be in English unless otherwise agreed to in
writing by the Parties.



8.4

        IWAVE shall notify CLIENT of scheduled maintenance of the IWAVE
Messaging Platforms or Network. IWave will use commercially reasonable efforts
to notify CLIENT of schedule downtime outside its maintenance windows.



9.

        CONFIDENTIALITY



9.1

        Each Party may make available or otherwise disclose to the other Party
during the negotiation or performance of this Agreement certain business
information, including information that is proprietary to a Third Party. Except
as otherwise stated herein, all such information shall be considered the
confidential and proprietary information of the Party disclosing such
information ("Disclosing Party") if when disclosed in writing or orally, it is
clearly identified as confidential or proprietary ("Proprietary Information").
For the purposes of this Agreement, Receiving Party shall mean the Party and its
employees, advisors and Affiliates to whom Proprietary Information is disclosed
("Receiving Party").



9.2

        Proprietary Information shall not include:



9.2.1

        Information that was independently developed by the Receiving Party
without reference to or knowledge of the Disclosing Party's Proprietary
Information;



9.2.2

        Information that was known to the Receiving Party prior to disclosure by
the Disclosing Party and that is free from any obligation to keep it
confidential;



9.2.3

        Information that is within the public domain through no action on the
part of the Receiving Party;



9.2.4

        Information that was received from a Third Party who was under no
obligation to keep such information confidential.



9.3

        Neither Party shall disclose the Proprietary Information of the other
Party, except to its directors, officers, employee s, consultants and attorneys,
or Affiliates who have a legitimate need to know such Proprietary Information
for negotiation or performance of this Agreement and who have agreed to maintain
the confidentiality of such Proprietary Information as provided herein.



Page 9



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





9.4

        If a demand under legal or regulatory authority of competent
jurisdiction or a requirement of law for the discovery or disclosure of
Proprietary Information is made known to the Receiving Party, the Receiving
Party shall give the Disclosing Party notice of the demand or requirement prior
to disclosing the Proprietary Information and shall, upon the request and at the
expense of the Disclosing Party, obtain or cooperate in any efforts by the
Disclosing Party to seek reasonable arrangements to protect the confidential and
proprietary nature of such Proprietary Information.



9.5

        The obligations described in this Section 9 shall survive the
termination of this Agreement for a period of 5 (five) years.



9.6

        Both Parties agree that a breach of any of the obligations set forth in
this Section 9 would irreparably damage and create undue hardships for the other
Party. Therefore, the non-breaching Party shall be entitled to immediate court
ordered injunctive relief to stop any apparent breach of this Section 9, such
remedy being in addition to any other remedies available to such non-breaching
Party, including, but not limited to, damages



10.

        INTELLECTUAL PROPERTY RIGHTS



10.1

        Ownership of all IWAVE Rights shall vest in and remain with IWAVE.
Subject to Clause 10.2 hereof, IWAVE does not by this Agreement grant CLIENT any
right, title, license or interest in or to any IWave Rights, including any
software or documentation, or in any related patents, copyrights, trade secrets
or other proprietary intellectual property. CLIENT shall acquire no rights of
any kind in or to any IWAVE trademark, service mark, trade name, logo or product
or service designation under which IWAVE products or services were or are
marketed (whether or not registered) and shall not use the same for any reason
except as expressly authorized in writing by IWAVE prior to such use, but in no
event for a period longer than the Term.



10.2

        Notwithstanding the foregoing, IWAVE shall give license to the CLIENT
for the duration of the Term to use of IWAVE Rights as is directly and
unavoidably required by the CLIENT in order to be able to use the IWave Services
(including any documentation or software which IWAVE makes available to the
CLIENT for use pursuant to this Agreement) during the Term.



10.3

        Any license granted under this Section 10 shall be non-transferable,
non-sub licensable, nonexclusive and royalty free and shall be limited to the
Term in respect of the IWAVE Services or CLIENT Services to which the license
relates and shall be granted only for the purpose of fulfilling the respective
Party's rights and obligations under this Agreement.



10.4

        Neither Party shall reverse engineer, decompile or disassemble any
software comprised in the other Party's Intellectual Property Rights.



10.5

        CLIENT represents and warrants to IWAVE that no Third Party Intellectual
Property Rights will be infringed during the provision of CLIENT Services and
that the CLIENT Content does not infringe any Third Party Intellectual Property
Rights. In the event that the CLIENT becomes aware that the CLIENT Services or
any CLIENT Content is, or it likely to become the subject of an infringement
claim, CLIENT must immediately notify IWAVE of this in writing and IWAVE may, in
its sole discretion, cease providing IWAVE Services in relation to such CLIENT
Content.



Likewise, IWAVE represents and warrants to CLIENT that no Third Party
Intellectual Property Rights will be infringed during the provision of CLIENT
Services. In the event that the IWAVE becomes aware that the CLIENT Services is,
or it likely to become the subject of an infringement claim, IWAVE must
immediately notify CLIENT of this in writing and CLIENT may, in its sole
discretion, terminate this Agreement without any cost to it.

Page 10



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





11.

        NOTICES



Any notice or other communication required or permitted to be given under this
Agreement shall be given in writing and delivered in person, sent via registered
mail, sent via facsimile or electronic mail with machine generated confirmation
of transmission or delivered by recognized courier service, without charge to
the receiving Party at its address specified in Schedule 2 below, and shall be
deemed effective upon receipt of such notice.

12.        MUTUAL COOPERATION

By signing this Agreement, the Parties acknowledge that problems and
difficulties may arise from time to time. This being the case, the Parties agree
to work together in a spirit of mutual co-operation to resolve and to use all
reasonable endeavours to achieve a fair and equitable solution to any such
problems and difficulties as may arise.

13.        GOVERNING LAW

This Agreement shall be governed by and construed in accordance with laws of
Philippines and the parties hereto submit to the non-exclusive jurisdiction of
the courts of Makati City for the purpose of enforcing any claim arising
hereunder.

14.        INCORPORATION OF APPENDICES AND SCHEDULES

All appendices, addendums and schedules attached to this Agreement are integral
parts of this Agreement and are incorporated into this Agreement by this
reference.

15.        WARRANTIES / DISCLAIMERS

15.1        Each Party represents and warrants to the other Party that:

15.1.1        It has the full corporate right, power, and authority to enter
into this Agreement and to perform its obligations hereunder;

15.1.2        Its execution of this Agreement and performance hereunder do not
and will not violate any agreement to which it is a party or by which it is
bound; and

15.1.3        When executed and delivered, this Agreement will constitute the
legal, valid and binding obligation of such Party, enforceable against it in
accordance with its terms.

15.2        CLIENT represents and covenants that neither CLIENT nor any Third
Party Provider will access or use the IWave Services except in accordance with
this Agreement, and that the CLIENT Services and CLIENT Content will comply with
the requirements of this Agreement.

15.3        Notwithstanding anything herein to the contrary, IWave expressly
disclaims, and CLIENT acknowledges and agrees, that IWAVE shall have no
responsibility or any liability of any kind for:

15.3.1        Transmission errors in, corruption of or the security of CLIENT's
Content carried over wire line or wireless telecommunication providers'
facilities and networks including the Network Operators.

15.3.2        The acts or omissions of any Network Operator in connection with
the IWave Services, CLIENT Content or CLIENT Services.

15.4        IWave covenants that the IWave Services shall be performed in
conformity with the service objectives in this Agreement.

Page 11



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





15.5

        Notwithstanding anything else in this Agreement to the contrary, IWAVE's
entire liability and CLIENT's sole and exclusive remedy for non-performance of
the IWave Services shall be a refund or credit of any Monthly Service Fees (as
set forth in an Addendum) for the period affected by such non-performance, and
the termination of this Agreement as set forth in Section 3 of this Agreement.



15.6

        Except for the express warranties set out in this Section 15, IWave
disclaims any and all warranties concerning IWAVE Services, IWave technology,
and/or platform, whether express or implied or statutory, including, without
limitation, any implied warranty of merchantability, fitness for a particular
purpose, title, non-infringement, quiet enjoyment, satisfactory quality, or
accuracy. Without limiting the foregoing, IWAVE does not warrant that the IWave
Services will be uninterrupted or error free, and IWAVE expressly disclaims:



15.6.1

        Any liability for any special, incidental, indirect, punitive or
consequential damages whatsoever, including, but not limited to, damages for:
loss of profits or revenues, loss of confidential or other information, business
interruption, personal injury, loss of privacy. corruption or loss of data,
failures to transmit or receive data or any other pecuniary loss whatsoever
arising out of or in any way related to the use of or inability to use the IWAVE
Services or otherwise in connection with any provision of this Agreement;



15.6.2

        Any liability resulting from any End-User or other mobile operator
subscriber sending messages to an allocated number instead of another number or
code, or vice versa; and



15.6.3

        Any liability in respect of any CLIENT Content, or instructions supplied
by CLIENT that are incorrect, inaccurate, illegible, out of sequence, or in the
wrong form, or arising from their late arrival or non-arrival, or any other act
or omission of CLIENT or any of its End-Users.



16.

        INDEMNITY



16.1

        Provided that IWave is not guilty of contributory negligence or fault,
CLIENT, at its own expense, shall indemnify, defend, and hold harmless IWave,
its Affiliates, and their respective employees, officers, directors,
representatives and agents, from and against all losses, damages, liabilities,
settlements, costs and expenses (including attorneys' and professionals' fees
and other legal expenses) arising out of or related to any claim, demand, suit,
action, or proceeding initiated by a Third Party arising out of or relating to:



16.1.1

        Any breach by CLIENT of this Agreement;



16.1.2

        A breach of any Third Party Intellectual Property Rights;



16.1.3

        Any CLIENT Service, CLIENT Content or other materials or services
provided by CLIENT or its Third Party Providers under this Agreement, or



16.1.4

        An allegation that the IWAVE Services and/or CLIENT Content violates any
law, regulation or code (collectively a "CLIENT Covered Claim").



16.2

        IWAVE shall provide CLIENT with written notice of the CLIENT Covered
Claim if IWAVE is made aware of any such claim, and IWAVE may, in its sole
discretion, permit CLIENT to control the defence, settlement, adjustment or
compromise of the CLIENT Covered Claim provided that CLIENT does not enter into
any compromise or settlement negotiations on its own behalf or on behalf of
IWAVE without IWAVE's prior written consent.



16.3

        Notwithstanding the foregoing, IWAVE may, in its sole discretion employ
separate legal counsel and participate in the defence of any CLIENT Covered
Claim, and the CLIENT shall indemnify all reasonable costs incurred to IWAVE in
such defence (such as reasonable attorney and third party fees and, to the
extent permitted by law, fines and penalties etc.). CLIENT agrees to fully
co-operate with IWAVE where required for the defence of any Client Covered
Claim.



Page 12



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





17.

        FORCE MAJEURE



17.1        Either Party's performance of any part of this Agreement, other than
payment obligations, shall be excused to the extent that it is hindered, delayed
or otherwise made impractical by the acts or omissions of the other Party or any
Network Operator, flood, fire, earthquake, strike, stoppage of work, or riot,
failure or diminishment of power or of telecommunications or data networks or
services not under the control of a Party, governmental or military acts or
orders or restrictions, terrorist attack; or any other cause (whether similar or
dissimilar to those listed) beyond the reasonable control of that Party and not
caused by the negligence of the nonperforming Party (collectively referred to as
"Force Majeure" below).

17.2        If any Force Majeure condition(s) occur(s), the nonperforming Party
shall make reasonable efforts to notify the other Party of the nature of any
such condition and the extent of the delay, and shall make reasonable, good
faith efforts to resume performance as soon as possible.

18.        ASSIGNMENT

This Agreement is personal to the Parties hereto and shall not be assigned or
transferred by either Party without the prior written consent of the other
Party. However, either Party may assign this Agreement without consent to any
affiliated entity or successor whether by merger, reorganization, or transfer of
all or substantially all of its assets or otherwise; provided that the assigning
party notifies the other Party of such assignment in writing and that the
affiliated entity or successor affectively agrees to be bound by or assume the
obligations imposed on the other Party under this Agreement.

19.        ENTIRE AGREEMENT

This Agreement constitutes the entire understanding and agreement of the Parties
hereto with respect to the subject matter hereof. This Agreement supersedes all
prior and contemporaneous agreements, representations and understandings between
the Parties regarding the subject matter hereof.

20.        WAIVERS

No waiver of any provision of this Agreement by either Party shall be effective
unless made in writing and signed by both parties. The waiver of either Party of
any default or breach of this Agreement shall not constitute a waiver of any
other or subsequent default or breach.

21.        INVALIDITY

In the event any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will remain in full
force. Further, if any provision of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be excessively broad or
unreasonable as to scope or subject, such provision shall be enforced to the
extent necessary to be reasonable under the circumstances and consistent with
applicable law while reflecting as closely as possible the intent of the Parties
as ex pressed in this Agreement.

22.        RELATIONSHIP OF THE PARTIES

The relationship of the Parties established by this Agreement is that of
independent contractors, and this Agreement does not create an agency,
employment, partnership or joint venture relationship between the Parties. Each
Party acknowledges and agrees that the business relationship and activities
contemplated by this Agreement are nonexclusive and that nothing in this
Agreement prohibits either Party from participating with Third Parties in
similar business arrangements as those described herein.

Page 13



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





23.

        OTHER



23.1        This Agreement may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. The Parties to this Agreement do not intend that any
terms of this Agreement should be enforceable by any person or entity who or
which is not a party to this Agreement.

23.2        For purposes of its obligations under this Agreement the acts or
omissions of CLIENT's employees, agents, representatives, contractors,
subcontractors, Third Party Providers, or Affiliates (and their employees,
agents, representatives, contractors. or subcontractors) shall also be deemed to
be the acts or omissions of CLIENT

24.        SCHEDULES AND ADDENDA

The following schedules and addenda are attached hereto and made part of this
Agreement:

Schedule 1 - Fees

Schedule 2 - Contacts

Schedule 3 - SMS Service Description

_____________________________________________________________________________________________



WITNESS WHEREAS

the Parties have their duly authorised representatives signed this Agreement on
the day and year set below:

Commencement Date: 1st of August 2013.

For and on behalf of:

 

For and on behalf of:

IWave

 

TelUPay (Philippines), Inc.

/s/ Cezar P. Gaon

 

/s/ Rosarito D. Carrillo

______________________________
Signature

 

______________________________
Signature

Cezar P. Gaon

 

Rosarito D. Carrillo

______________________________
Print Name

 

______________________________
Print Name

______________________________
Title

 

______________________________
Title



Page 14



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.



SCHEDULE 1

Fees

PRICING AND TERMS

The currency used for any operations governed by this Agreement is PHP.

Agreed pricing is displayed below:

The PARTIES agree to have the price fixed per destination for initial 12 months
from the date of the agreement to:

Country

PRICE

Philippines

PHP 0.53

Malaysia

PHP 1.23

Indonesia

PHP 0.83

In accordance with Section 4 of this Agreement, the price per each Chargeable
Event other than stated above will be communicated to the CLIENT via e-mail in a
coverage list Unless a fixed price has been expressly agreed, IWAVE is entitled
to change agreed rates by email to the Client Changes shall apply immediately
unless it is specified different on the rate list

The payment model is post-paid. IWave shall issue an invoice based on traffic
details from transaction logs to CLIENT on a monthly basis. Invoices shall be
issued on the first day of every month for the previous month.

Payment

must be made within thirty (30) working days from the date the invoice was
issued.



IWAVE is in every instance entitled to pass on price increases arising from an
obligation pursuant to legislation and regulations, from an increase in the
purchase price of messages or from rates changes effected by Network Operators.
IWAVE shall make reasonable efforts to notify the CLIENT in advance of such
price change. In the event that the CLIENT does not agree with the proposed
changes, this Agreement can be terminated in accordance with Section 3 of the
Agreement Notwithstanding the foregoing, the CLIENT has to pay all due charges
to IWAVE including the late payment charge (if applicable) as provided in Clause
4.5 of this Agreement

_____________________________________________________________________________________________

WITNESS WHEREAS

the Parties have their duly authorised representatives signed this Agreement on
the day and year set below:

Commencement Date: 1st of August 2013.

For and on behalf of:

 

For and on behalf of:

IWave

 

TelUPay (Philippines), Inc.

/s/ Cezar P. Gaon

 

/s/ Rosarito D. Carrillo

______________________________


Signature  

______________________________


Signature

Cezar P. Gaon

 

Rosarito D. Carrillo

______________________________


Print Name  

______________________________


Print Name

______________________________


Title  

______________________________


Title



Page 15



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





 

 

SCHEDULE 2

Contacts

-

CLIENT

IWave

Authorized Person:

Mr. Marlon Portugal

Mr. Cezar P. Gaon / Mr. Miro Blazevic

Position:

Business Development Group

President & COO / VP Enterprise

Company Name:

TelUPay (Philippines) Inc.

IWave Inc. / Infobip Asia Pacific Sdn. Bhd.

Company Address:

6th Floor King

's Court 2 Bldg., 2129 Chino
Roces Ave. Makati City, Philippines, 1230

Philippine AXA Life Centre, 1286 Sen. Gil J. Puyat Avenue, 1200 Makati City,
Philippines

Email administration:

marlon.portugal@telupay.com,
info@telupay.com

sonny.geon@iwave.com.ph / miro.blazevic@.com

Phone administration:

+63 2 659 7595 / +63 917 853 5416

+63 917 817 6969 / +60 19 332 7314

Email tech support:

glenn.losentes@telupay.com

support@infobip.com

Phone tech support:

+63 917 717 0708

+44 (20) 3286 4235



_____________________________________________________________________________________________

WITNESS WHEREAS

the Parties have their duly authorised representatives signed this Agreement on
the day and year set below:

Commencement Date: 1st of August 2013.



For and on behalf of:

 

For and on behalf of:

IWave

 

TelUPay (Philippines), Inc.

/s/ Cezar P. Gaon

 

/s/ Rosarito D. Carrillo

______________________________


Signature  

______________________________


Signature

Cezar P. Gaon

 

Rosarito D. Carrillo

______________________________


Print Name  

______________________________


Print Name

______________________________


Title  

______________________________


Title



 

 

Page 16



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.





SCHEDULE 3

SMS Service Description

1.

        IWave Services (as defined in the Agreement) features a solution that
will enable CLIENT to deliver mobile terminated SMS to multiple mobile networks
worldwide through the Platform.



2.

        IWAVE Services include:



a)

        Connectivity between CLIENT's information system and the Platform;



b)

        Configuration of the Platform to receive SMS traffic generated by CLIENT
and the handling and routing of such SMS traffic to available Network
Operators;        



c)

        Billing of such SMS traffic processed by IWAVE; and



d)

        Technical support.



3.

        In the provision of the IWAVE Services, and in addition to the
provisions set forth under the Agreement, IWAVE shall:



a)

        Ensure that connectivity between CLIENT's information system and the
Platform is tested and operational;



b)

        Route SMS traffic generated by CLIENT to available Network Operators;



c)

        Invoice CLIENT for all IWAVE Charges (as defined in the Agreement )
relative to the provision of the IWave;



d)

        Manage all contractual relationships with Network Operators to ensure
the operability of the IWAVE Services; and



e)

        Provide technical support 24 hours x 7 days x 365 days per year.



4.

        Without prejudice to the obligations of the CLIENT (Section 5 of the
Agreement),CLIENT further undertakes to:



a)

        Provide all the configuration information through the proper completion
of all technical forms provided by IWave;



b)

        Ensure that its own information systems are properly configured to route
SMS traffic to the Platform;



c)

        Create and maintain at its own expense a database of End-Users receiving
each SMS message processed by IWAVE;



d)

        Ensure under no circumstances to send Unsolicited SMS (SPAM) as defined
in the Agreement to the messaging Platform;



e)

        Announce a larger volume of traffic a few days in advance; and



f)

        Fulfil all its payment obligations as set out in the Agreement.





 

Page 17



--------------------------------------------------------------------------------



[image481.jpg]

IWAVE 1 Confidential

I Dated: 1st of August 2013
MESSAGING SERVICES AGREEMENT IWave, Inc. I TelUPay (Philippines) Inc.



_____________________________________________________________________________________________



WITNESS WHEREAS

the Parties have their duly authorised representatives signed this Agreement on
the day and year set below:

Commencement Date: 1st of August 2013.

For and on behalf of:

 

For and on behalf of:

IWave

 

TelUPay (Philippines), Inc.

/s/ Cezar P. Gaon

 

/s/ Rosarito D. Carrillo

______________________________


Signature  

______________________________


Signature

Cezar P. Gaon

 

Rosarito D. Carrillo

______________________________


Print Name  

______________________________


Print Name

______________________________


Title  

______________________________


Title



 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DAY OF SEP 12, 2013 IN THE CITY OF
MAKATI, PHILIPPINES. AFFIANT EXHIBITED TO ME HIS/HER VALID I.D. WITH
NUMBER_______, ISSUED ON_________, ISSUED AT ______________.



Doc. No. 307
Page No. 43
Book No. 24
Series of 2013



 

ATTY. VIRGILIO R. BATALLA
NOTARY PUBLIC FOR MAKATI CITY
APPOINTMENT NO. M-35
UNTIL DECEMBER 31, 2014
ROLL OF ATTORNEY 48340
MOLE COMPLIANCE NO. III-21854
NO. 706762 LIFETIME MEMBER
PTR NO. 366-4329 JAN 2, 2013
EXECUTIVE BLDG. CENTER
MAKATI AVE., COR JUPITER ST



Page 18



 